Mr. Justice Burroughs delivered the opinion of the court. The evidence shows that the appellant agreed to transport the scenery car of the appellee from Decatur to Bloomington in consideration of $15 paid it therefor. . There "was a conflict in the evidence as to whether or not it was also agreed between them that this car should be carried only on the Monday morning regular passenger train of the appellant, provided it was in a condition then'to be safely carried. That the car of appellee, which appellant agreed to carry from Decatur to Bloomington, was in such a condition Monday morning that it might be unsafe and improper for the appellant to attach it to its train then about to leave Decatur for Bloomington, is abundantly shown by the evidence; and as the terms and conditions of the contract to carry same were in dispute, it became necessary that the court’s instructions to the jury should be on those disputed points accurate and fair to both parties to this suit. The first, instruction given by the court, at the request of the appellee, was to the effect that if the appellee had proven the appellant agreed to haul the car from Decatur to Bloomington and failed to do so, then they should find for the appellee; this instruction took from the jury the disputed question as to whether the contract sued on provided that the car should be .carried only on the Monday morning passenger train of appellant, if its condition was such then that it could be safely carried thereon, and whether it was in fact in such condition, for which reason the instruction as given contained error prejudicial to the appellant, since it in effect told the jury that all they need find from the evidence was that the appellant had contracted to carry the scenery car of the appellee from Decatur to Bloomington and failed to do so, in order that their verdict should be for the appellee, all of which was proven and not in dispute; while the appellant had a right, in the condition of the evidence, to have the court submit to the jury whether the contract as made did or did not contain the conditions contended for by the appellant, and whether the condition ofi the car was such that it was or was not safe and proper to take it on the train as it then was. The second instruction, given at the instance of the plaintiff, was to the effect that if the defendant could have' hauled the car coupled by its good end to a locomotive, or' to the end of a train other than a passenger train, without danger in excess of the ordinary danger incident to hauling of other cars, then the plaintiff is entitled to recover. This instruction was erroneous because it left out the disputed .element, as to whether or not the contract as made was to carry it only on the regular Monday morning passenger train, provided its condition then was such that it could be safely carried on that train. The third and fifth instructions given at the instance of the plaintiff were open to the same error as that pointed out in the second. It is entirely proper that the law applicable to different questions arising under the pleadings and the evidence may be • stated in separate instructions, and the entire law applicable to all the questions involved in a case need not be stated in each instruction. In such casei the instructions supplement each other; and if, when viewed as a series, they present the law of the case fairly, it will be sufficient. But if an instruction directs a verdict for either party, or amounts to such direction in case the jury shall find certain facts, it must necessarily contain all the facts which will authorize the verdict directed. Pardridge v. Cutler, 168 Ill. 504. The terms of the contract sued on in this case were in dispute, the appellant contending that it had only agreed to carry the car of the appellee on its regular Monday morning passenger train, provided the condition,of the car then was such that it could be safely carried on that train, while the appellee contends that the contract was to carry the car Monday morning at all events. Hence, it was important for the jury to find from the evidence that the terms of the contract as made were—and these instruction's told them it was—only necessary for them to find that the defendant had agreed to carry the car and did not do it; therefore they contained "prejudicial error. .At the request of the appellant the Circuit Court gave instructions that properly submitted the disputed elements of the terms of the contract sued on to the jury; but we are not satisfied, in view of all the evidence in this record, that the jury were not misled by the erroneous instructions given at the instance of the appellee. The court refused defendant’s eighth instruction, which was as follows: “ The court instructs you that the paper of date February 4,1895, offered in evidence, is not a contract, but a mere receipt for money, and as such can be explained by outside evidence.” We think this instruction under the evidence should have been given, and that it was prejudicial error to refuse it, because the appellant was entitled to have the jury fully understand that the receipt for the $15, which stated it was paid to carry the car in question from Decatur to Bloomington, was open to explanation by outside evidence and not conclusive upon the appellant. This exact question was not included in any other instruction given. For the errors indicated we reverse the judgment of the Circuit Court of McLean County, and remand this case to that court for a new trial. Reversed and remanded.